Order filed February 15, 2012.




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-12-00142-CV
                                   ____________

                     IN RE CYPRESS TEXAS LLOYDS, Relator



                              ORIGINAL PROCEEDING
                                WRIT OF MANDAMUS
                                  268th District Court
                                Fort Bend County, Texas
                         Trial Court Cause No. 10-DCV-177586



                                      ORDER

      On February 14, 2012, relator, Cypress Texas Lloyds, filed a petition for writ of
mandamus. See TEX. GOV'T CODE ANN. § 22.221. Relator asks this court to order The
Honorable Brady G. Elliott, Judge of the 268th District Court, Fort Bend County, Texas, to
vacate his order dated January 20, 2012, entered in trial court cause number
10-DCV-177586, styled Kenneth Hamilton and Brenda Hamilton v. Cypress Texas Lloyds,
Crawford & Co., Burt Breedlove, and James McMennamy. Relator claims the trial court
abused its discretion in compelling discovery of certain e-mails. Relator also filed a
motion to stay the trial court's order of January 20, 2012. Real parties in interest Kenneth
Hamilton and Brenda Hamilton filed a response to the motion to stay.

       It appears from the facts stated in the petition that relator’s request for relief requires
further consideration and that relator will be prejudiced unless immediate temporary relief
is granted. See TEX. R. APP. P. 52.8(b), 52.10.

       We therefore ORDER that the January 20, 2012 order of the court below be stayed
in trial court cause number 10-DCV-177586, styled Kenneth Hamilton and Brenda
Hamilton v. Cypress Texas Lloyds, Crawford & Co., Burt Breedlove, and James
McMennamy. The order is stayed until final decision by this court of relator’s petition for
writ of mandamus, or until further orders of this court.

       A response to the petition for writ of mandamus is requested within twenty days of
the date of this order.



                                            PER CURIAM

Panel consists of Justices Frost, Brown, and Christopher.
Do Not Publish.




                                                2